Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference number 10 appears incorrectly in Fig 1, identifying a feature which is not an insert/washer. Reference number 10 appears correctly in Fig 6.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” (appearing in: Fig 2; Fig 4; Fig 5) has been used to designate both the “second member” (in many locations, e.g. column 7 line; column 9 line 11) and the “fixing bracket” (in many locations, e.g. column 9 line 12) which is a component of the second member. It is assumed reference number 6 in each drawing identifies the second member. The locations are not limited to the examples explicitly cited here.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "4b" have both been used to designate the “platform” or “platforms”. For example, “4” is used in: Fig 2; Fig 3; Fig 5; column 7 line 12; column 7 line 13; column 7 line 15. For example, “4b” is used in: Fig 1; column 1 line 19; column 1 line 20; column 1 line 23. The locations are not limited to the examples explicitly cited here.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4a" and "4c" have both been used to designate the “aerodynamic surface”. For example, “4a” is used in: Fig 2; column 7 line 15; column 7 line 18; column 7 line 25. For example, “4c” is used in: Fig 1; column 1 line 20. The locations are not limited to the examples explicitly cited here.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9b” (appearing in: Fig 6) has been used to designate both the “outer portion” (in column 10 line 4) and the “collar” (in column 10 lines 5-6; column 10 line 16). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Therefore:
the threaded rod identified within claim 7,
the circumferential edges identified within claim 9,
must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 identifies “an axis of rotation of the rotor”. Claim 1 line 1 identifies “A fan rotor for a turbomachine, this rotor having an axis of rotation…”. It is unclear if the axis of rotation identified in claim 3 is the same axis of rotation identified in claim 1, or a different axis of rotation, thus rendering the claim indefinite. The recitation lacks proper antecedent basis.

Examiner Note: For the purposes of examining this patent application, it will be assumed the axis of rotation identified in claim 3 is the same axis of rotation identified in claim 1.
 
In view of the 112(b) rejections set forth above, the claims are rejected below as best understood.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190257210 A1 (Li).

Regarding claim 1, Li discloses: An axis of rotation (centerline axis 11; Fig 1), a fan disc (rotor disk 12; Fig 2), fan blades (fan blade 14; Fig 2) comprising roots (root 40; Fig 2) fitted in sockets (dovetail slots; no reference number; paragraph 0033) in the periphery of said disc, each blade comprising an intrados (concave pressure side 44; Fig 3), an extrados (convex suction side 46; Fig 3), a leading edge (leading edge 48; Fig 2) and a trailing edge (trailing edge 50; Fig 2), platforms (platform apparatus 54; Fig 2) interposed between the fan blades (paragraph 0034 identifies the platform exists between the individual fan blades) and fixed to the periphery of the disc (Fig 2 identifies the platform apparatus 54 is connected to the rotor disk 12 by various structural components), each platform comprising an aerodynamic surface (inboard flowpath surface 55; Fig 2; paragraph 0034) extending along said axis substantially from the leading edges to the trailing edges of the blades between which this platform is mounted (paragraph 0034 identifies "The fan assembly 10 is provided with a platform apparatus 54 which defines an inboard flowpath surface 55 starting from a point upstream of the fan blades 14, through the spaces 52 between the individual fan blades 14, to a point downstream of the fan blades 14, so as to collectively define an inner flowpath boundary for channeling air flow F between the fan blades 14."), wherein said aerodynamic surface comprises an upstream longitudinal portion (forward segment 56; Fig 3) located on the side of the leading edges of the blades (Fig 3) and a downstream longitudinal portion (aft segment 58; Fig 3), independent of the upstream longitudinal portion (Fig 2 and Fig 3 identify that the forward segments 56 are independent from the aft segments 58 and not formed integrally with the aft segments 58 as a single component), located on the side of the trailing edges of the blades (Fig 3), the upstream longitudinal portion being supported by a first member (support members 64; Fig 2) of the platform which is fixed to said disc (Fig 3; paragraph 0037) and the downstream longitudinal portion being supported by a second member (extension 83; Fig 2) of the platform which is independent of said first member (Fig 2) and which is fixed to said disc (Fig 2; paragraph 0062 identifies “The aft segment 58 is axially retained by an extension 83 which is attached to the booster spool…”; the booster spool does not have a reference number, is illustrated in Fig 2, and may be considered a flange component of the disk).
Li does not explicitly disclose the fan blade roots are press-fitted in the fan disc. Li does disclose “The fan blades generally comprise an airfoil section and an integral dovetail root section. The dovetail section is slidably received in a complimentary configured dovetail slot formed in the rotor disk so as to attach the blade to the rotor disk.” (paragraph 0003). A person having ordinary skill in the art of assembly of components of gas turbines would understand that dovetail roots are commonly connected to dovetail slots utilizing a press fit of some form, where the mating surfaces between the dovetail root and the dovetail slot are pressed against each other, in order to secure the root within the disk. Press fitting is a common method of securing turbine blades to a disk and is not inventive and since the applicant has not disclosed that a press fit serves any particular advantage or particular purpose, or that it solves a stated problem, and it appears that any common method of securing turbine blades to a disk would perform equally well, it would have been an obvious matter of design choice for a person having ordinary skill in the art to secure the blade to the disk with some form of press fitting.
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.

Regarding claim 2, Li as modified above further discloses: the second member (extension 83; Fig 2) is fixed to the disc (rotor disk 12; Fig 2) in a pivotable manner (paragraph 0062 identifies "This extension 83 could be attached with conventional fasteners such as bolts 85, or some other type of mechanical connection. This connection may be configured to permit rotation of the aft segment 58 about a roll axis...").

Regarding claim 3, Li as modified above further discloses, in Fig 2, an axial dimension of the upstream longitudinal portion (forward segment 56; Fig 3), along an axis of rotation (centerline axis 11; Fig 1) of the rotor, is between 0.5 times and 1.5 times an axial dimension of the downstream longitudinal portion (aft segment 58; Fig 3). This is more clearly identified in the annotated figure 2a below, clearly evident that the axial dimension of forward segment 56 is within the range of 0.5 times and 1.5 times the axial dimension of aft segment 58; note that forward segment 56 includes forward fingers 70, aft segment 58 includes aft fingers 86. 


    PNG
    media_image1.png
    670
    452
    media_image1.png
    Greyscale

Annotated Figure 2a

Regarding claim 4, Li as modified above further discloses: the second member (extension 83; Fig 2) is fixed to the disc (rotor disk 12; Fig 2) by a single fixing element (bolt 85; Fig 2) defining a pivot axis of this downstream longitudinal portion with respect to the disc (paragraph 0062 identifies "This extension 83 could be attached with conventional fasteners such as bolts 85, or some other type of mechanical connection. This connection may be configured to permit rotation of the aft segment 58 about a roll axis...").

Regarding claim 5, Li as modified above further discloses: the second member (extension 83; Fig 2) comprises a fixing bracket (the vertical portion of extension 83; see annotated figure 2b below) axially applied to a flange (booster spool; no reference number; see annotated figure 2b below) of the disc, the fixing bracket comprising an axial orifice aligned with an axial orifice of the flange, said fixing element (bolt 85; Fig 2) passing through the axial orifices of the fixing bracket and of the flange.
Li does not explicitly disclose that the vertical portion of extension 83 has an orifice, or that the booster spool has an orifice. However, paragraph 0062 identifies "This extension 83 could be attached with conventional fasteners such as bolts 85, or some other type of mechanical connection. This connection may be configured to permit rotation of the aft segment 58 about a roll axis..."; a person having ordinary skill in the art would thus understand the vertical portion of extension 83 and the booster spool must each have an axial orifice to accommodate the bolt.


    PNG
    media_image2.png
    546
    554
    media_image2.png
    Greyscale

Annotated Figure 2b

Regarding claim 8, Li as modified above further discloses: one of the longitudinal portions (either forward segment 56 or aft segment 58; Fig 3) comprises, at its longitudinal end located on the side of the other of the longitudinal portions, a bearing surface (see annotated figure 10a below) for the other longitudinal portion.


    PNG
    media_image3.png
    156
    117
    media_image3.png
    Greyscale

Annotated Figure 10a

Regarding claim 9, Li as modified above further discloses: the longitudinal portions (either forward segment 56 or aft segment 58; Fig 3) comprise circumferential edges (see annotated figure 10b below) facing each other, said bearing surface (see annotated figure 10a above) extending along one of these edges over only one part of the circumferential extent of this edge (see annotated figure 10b below).


    PNG
    media_image3.png
    156
    117
    media_image3.png
    Greyscale

Annotated Figure 10b

Regarding claim 10, Li as modified above further discloses: An aircraft turbomachine (A turbofan gas turbine engine used for powering an aircraft; paragraph 0002), comprising a rotor according to claim 1.

Allowable Subject Matter

The subject matter of claims 6, 7 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 6, Li as modified above does not disclose: the orifice of the fixing bracket at least partially receives a ring through which said fixing element passes, this ring being clamped and separated by axial and radial clearances from said fixing bracket.
However, US 9670791 B2 (Broomer), in the same field of endeavor, fastening together components of a gas turbine, teaches: an orifice (fastener apertures 68 and 70; Fig 2) of a fixing bracket (flange 60; Fig 2) is adjacent to a ring (washer 46; Fig 2) through which a fixing element (fastener 44; Fig 2) passes, this ring being clamped (Fig 2 identifies washer 46 is secured on one side by nut 54 and secured on its opposing side by flange 60) 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include Broomer’s teachings as described above for the purpose of assembling components within a turbine engine (evidenced by Broomer in the abstract).
However, Broomer does not teach: that the fixing bracket at least partially receives the ring (meaning that some portion of the ring is surrounded by some portion of the fixing bracket), nor that the ring is separated by axial and radial clearances from said fixing bracket.
At this time, the prior art of record does not fairly disclose, teach, or suggest the missing limitation(s) as described above such that a modification would be possible in order to arrive at the invention claimed in claim 6. The claim is therefore deemed to be allowable.

Regarding claim 7, this claim depends from claim 6 and is therefore allowed for at least that reason. See above.  

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The following prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 11162418 B2 (Aubert) 
US 20170298750 A1 (Jablonski)
US 20120301314 A1 (Alvanos)
US 20110076148 A1 (Fulayter)
The above references are cited for teaching similar platform arrangements in gas turbine engines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Art Golik whose telephone number is (571)272-6211. The examiner can normally be reached Mon-Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.G./              Examiner, Art Unit 3745                                                                                                                                                                                          

/David E Sosnowski/SPE, Art Unit 3745